IN THE UNITED STATES COURT OF APPEALS
                                          FOR THE FIFTH CIRCUIT



                                                              No. 00-40845
                                                            Summary Calendar



JUAN MORENO,

                                                                                                                    Petitioner-Appellant,

                                                                      versus

UNITED STATES OF AMERICA;
ERNEST CHANDLER, Warden,

                                                                                                                  Respondents-
Appellees.

                                  __________________________________________

                                     Appeal from the United States District Court
                                          for the Eastern District of Texas
                                              USDC No. 1:00-CV-273
                                  __________________________________________
                                                   May 28, 2001

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

           Juan Moreno, federal prisoner # 46292-079, appeals the district court’s dismissal of his 28

U.S.C. § 2241 petition because it sought to raise 28 U.S.C. § 2255 claims. Moreno states that

the savings clause of 28 U.S.C. § 2255 applies to his case because the district court in the

Southern District cf Texas did not address the merits of his prior 28 U.S.C. 2255 motion and

because this court did not grant him authorization to file a successive 28 U.S.C. § 2255 motion.

           Moreno’s arguments are without merit. See Pack v. Yusuff, 218 F.3d 448, 451-52 (5th

Cir. 2000). The dismissal of his 28 U.S.C. § 2241 petition is AFFIRMED.




           *
                 Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the
limited circumstances set forth in 5TH CIR. R. 47.5.4.